UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2014 Commission File Number: 000-51747 VioSolar Inc. (Translation of registrant’s name into English) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F. Form 20F RForm 40F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934.Yes £No R If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. 1 Other Information On April 16, 2014, the Board of Directors of VioSolar, Inc. (the “Company”) determined to revoke the registration of their securities and to file a Form 15 with the Securities and Exchange Commission.The Company is ceasing operations as it has been unable to raise sufficient capital to continue. Departure of Directors and Principal Officers On April 16, 2014, Mr. Rick Walchuktendered his resignationas adirector and officer of the Company to be effective immediately upon the filing of the Form 15 with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VIOSOLAR INC. (REGISTRANT) Date: April 17, 2014 By: /s/Rick Walchuk Name: Rick Walchuk Title: President and Chief Executive Officer 2
